Exhibit 10.23

LOAN PURCHASE AGREEMENT

THIS LOAN PURCHASE AGREEMENT (this “Agreement”) is entered into this 23rd day of
June, 2009 (the “Closing Date”) by WACHOVIA BANK, NATIONAL ASSOCIATION and
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA) (collectively, the “Seller”) and
API CRYPTEK INC. or one of its designees (the “Purchaser”).

RECITALS

Subject to the terms and conditions set forth herein, Purchaser has agreed to
buy and the Seller has agreed to sell, all of the Seller’s right, title and
interest in and to the loans (the “Loans”) and the documents described on
Exhibit A attached hereto (the “Financing Documents”).

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and the Purchaser agree as follows:

1. Sale of Financing Documents. In consideration of the payment by Purchaser to
Seller on the Closing Date in immediately available funds the sum of Five
Million Dollars ($5,000,000) (together with any per diem interest, the “Purchase
Price”), the Seller shall sell, assign and transfer to Purchaser, without
recourse, representation or warranty, expressed or implied, except as otherwise
set forth in Section 2 hereof, all of the Seller’s right, title and interest in
and to the Loans and the Financing Documents. The closing of this sale shall
occur at the offices of Troutman Sanders at 1660 International Drive, Suite 600,
McLean, Virginia 22102, or at such other place as Seller and Purchaser shall
determine. In the event the Purchase Price is not received by Seller before 3:00
p.m. on the Closing Date, Purchaser shall increase the Purchase Price by an
amount equal to the per diem interest charge for each day or portion thereof
after the Closing Date. Payment shall be made by wire transfer to the Seller as
follows:

 

To:   Wachovia Bank, National Association   ABA # 053000219   Beneficiary
Account # 1459160800611   Attn: Specialized Loans VA7629   Commercial Support
Services   Reference – Cryptek Payoff

In the event the Purchase Price is not received by the Seller by 5:00 p.m. on
June 24, 2009, the Seller may by written notice to the Purchaser immediately
terminate this Agreement and Purchaser shall promptly return to Seller any and
all Loan Documents or other items furnished by Seller to Purchaser in connection
with this Agreement.



--------------------------------------------------------------------------------

2. Seller’s Representations and Warranties. Seller hereby represents and
warrants to Purchaser as follows:

 

  a. Seller is duly authorized and empowered to enter into this Agreement and to
sell to Purchaser the Loans and the Financing Documents.

 

  b. As of the Closing Date, the cumulative amount of advanced and unpaid
principal owing on the Loans is Seven Million Ninety Seven Thousand Eight
Hundred Twenty Four and 12/100 Dollars ($7,097,824.12) consisting of
$5,098,000.00 owed by Cryptek Technologies, Inc. f/k/a Cryptek Holdco, Inc.,
successor to Cryptek, Inc. (“Cryptek”) to Wachovia Bank, National Association
(the “US Principal Amount”) and $1,999,824.12 owed by Emcon Emanation Control
Ltd. to Wachovia Capital Finance Corporation (Canada) (the “Canadian Principal
Amount”).

 

  d. As of the Closing Date, (i) the cumulative amount of accrued and unpaid
interest on the US Principal Amount is One Hundred Seventy Nine Thousand Forty
Three and 57/100 Dollars ($179,043.57) and interest continues to accrue on the
US Principal Amount Dollars at the rate of Six Hundred Eighty Two and 12/100
($682.12) per day and (ii) the cumulative amount of accrued and unpaid interest
on the Canadian Principal Amount is Three Thousand Five Hundred Ninety Sixty and
71/100 Dollars ($3,596.71) and interest continues to accrue on the Canadian
Principal Amount at the rate of One Hundred Fifty Six and 65/100 Dollars
($156.65) per day.

 

  e. Seller has not transferred, assigned, or hypothecated and there is no
presently effective agreement by Seller to transfer, assign or hypothecate, all
or any part of Seller’s interest in the Loans or the Financing Documents.

 

  g. Seller has not released the lien of the Financing Documents. Seller has
amended its lien in connection with the bankruptcy sale of Cryptek, Inc. Seller
has provided Purchaser with copies of all filings made in connection therewith
and Purchaser has reviewed the applicable bankruptcy filings. Seller has no oral
or written agreements with an Obligor to amend or release the Collateral.

 

  h. Seller has provided to Purchaser true and accurate copies of all material
Financing Documents including all material written amendments or modifications
thereof.

 

  i. Exhibit C hereto sets forth a complete and accurate list of all of the
deposit and securities accounts of each Obligor maintained with Seller and its
affiliates as of the Closing Date (collectively, the “Wachovia Accounts”).



--------------------------------------------------------------------------------

  j. Seller has no obligation to make any further advances under any of the
Financing Documents.

3. Basis of Sale. The Loans are being sold in an “AS IS” condition and “WITH ALL
FAULTS” as of the date of this Agreement. Except as set forth in Section 2 of
this Agreement, Seller makes no warranties or representations of any type, kind,
character or nature, whether expressed or implied, statutory or otherwise (the
warranties provided for in Section 3-417 of the Uniform Commercial Code of the
Commonwealth of Virginia being specifically negated), in fact or in law, or any
warranties of merchantability or fitness for a particular purpose with respect
to any term or condition of any of the Financing Documents, or with respect to
any of the property which is collateral for the Loans. Without in any way
limiting the generality of the foregoing, Seller makes no representation or
warranty, whether expressed or implied, and assumes no responsibility with
respect to (i) the collectibility or value of the Financing Documents, (ii) the
creditworthiness or financial condition of any person or the ability of any
person to perform its obligations under the Financing Documents, (iii) the due
execution, validity, sufficiency, or the perfection or priority of any liens or
security interests securing or appearing to secure or relating to the other
Financing Documents or with respect to any property or collateral covered by
such liens or security interests, (iv) the condition of the Loans or the value
or income potential of the Loans or any collateral included in the Financing
Documents, (v) rights of offset, deductions, negotiability, or holder in due
course status, the accuracy or completeness of the matters disclosed,
represented or warranted by any person, or (vi) the existence or nonexistence of
any default or event of default under any of the Financing Documents. After the
date hereof, the Purchaser shall have no recourse against Seller arising out of
this Agreement, the Loans, the Financing Documents or the transactions
contemplated hereby or thereby other than for a breach by Seller of its
representations or warranties as set forth in Section 2 hereof, or for the
failure by Seller to perform its obligations under this Agreement. Seller shall
not under any circumstances have any duty to repurchase the Loans or any of the
Financing Documents.

4. Purchaser’s Representations and Warranties. On the Closing Date, Purchaser
represents and warrants to Seller that Purchaser is acquiring the Loans and the
Financing Documents for its own account for investment purposes only, and not
with a view to any public distribution thereof that would violate any applicable
securities laws. Purchaser further represents and warrants to Seller that the
Purchaser initiated all discussions with the Seller with respect to the purchase
and sale of the Loans.

5. Execution of Documents of Transfer.

(a) On the Closing Date, upon receipt of the Purchase Price in immediately
available funds, Seller shall deliver the original of each Note and endorse each
Note as follows:

“Pay to the order of API CRYPTEK INC., without recourse or warranty of any kind
or nature.”



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION or WACHOVIA CAPITAL FINANCE CORPORATION
(CANADA) (as applicable) BY:  

 

 

(b) Seller hereby authorizes Purchaser to file assignments of any UCC Financing
Statements. Purchaser shall bear full responsibility for and shall pay all costs
associated with the recording of any and all assignments. Seller will at
Purchaser’s expense also cooperate in the preparation, execution and delivery of
any other filings, agreements or other documents which are necessary or
advisable by Purchaser in its reasonable discretion to evidence or consummate
the transactions contemplated by this Agreement. Purchaser shall bear full
responsibility for and shall pay all costs associated with the preparation and
recording of any and all such assignments, filings, agreements or other
documents.

(c) On the Closing Date, upon receipt of the Purchase Price in immediately
available funds, Seller shall deliver to Purchaser the original stock
certificates listed on Exhibit B.

(d) Pursuant to Section 6.14 of that certain Blocked Accounts Agreement, dated
as of March 23, 2009, by and among Wachovia Capital Finance Corporation
(Canada), Royal Bank of Canada and Emcon Emanation Control Ltd., Seller will
cause Wachovia Capital Finance Corporation (Canada) request from Royal Bank of
Canada a consent to the assignment of such agreement by Seller to Purchaser in a
form requested by Purchaser.

(e) To the extent Seller receives any payments on account of the Loans after the
Closing Date, Seller shall hold such payments in trust for Purchaser and shall
upon request of Purchaser promptly transfer such payments to Purchaser as
Purchaser so directs at the Purchaser’s expense.

6. Servicing and Indemnification.

(a) Purchaser shall assume all responsibilities for servicing the Loans,
including without limitation the payment of any and all taxes or premiums and
such other amounts as may be required under the Financing Documents. Purchaser
hereby indemnifies and agrees to defend and hold harmless Seller, and its
affiliates, employees, officers, directors, attorneys, or agents (each, an
“Indemnified Person”) from (i) any loss, injury, damage, claim, lien, cost or
expense, including reasonable attorneys’ fees and costs, made, sustained,
suffered or incurred against or by an Indemnified Person attributable to or
arising out of the this Agreement, including, without limitation, the breach of
any of the Purchaser’s representations or warranties under this Agreement or the
duties, responsibilities and obligations of the Purchaser under the Financing
Documents arising on or after the date hereof, and (ii) any claim, lawsuit or
other action, brought or threatened against any Indemnified Person by Cryptek,
Emcon Emanation Control Ltd. (“Emcon”), Emcon2007 Holdco Inc. (“Holdco”),
Cryptek Holdco, UK Limited (“UK Holdco”) and Secure Systems & Technologies Ltd
(“SST”, and together with Cryptek



--------------------------------------------------------------------------------

Technologies, Emcon, Holdco and UK Holdco, collectively, the “Obligors” and
each, an “Obligor”), any creditor of the Obligors, any equity holder in the
Obligors, or any other person (as well as from attorneys’ reasonable fees and
expenses in connection therewith) on account of, relating to, or arising from
actions or omissions of the Purchaser from and after the Closing Date,
including, without limitation, such claims, lawsuits or other actions brought or
threatened which arise under the Financing Documents except, with respect to
each of clauses (i) and (ii), to the extent that any such loss, injury, damage,
claim, lien, cost, expense, lawsuit or other action arises out of any gross
negligence, or willful misconduct of Seller. Purchaser’s obligations under this
Section shall survive the closing of this transaction and/or any termination of
this Agreement.

(b) Seller hereby indemnifies and agrees to defend and hold harmless Purchaser
and its affiliates, employees, officers, directors, attorneys, or agents (each,
a “Purchaser Indemnified Person”) from any loss, injury, damage, claim, lien,
cost or expense, including reasonable attorneys’ fees and costs, made,
sustained, suffered or incurred against or by a Purchaser Indemnified Person
arising out of any material misrepresentation of Seller or the material breach
of any of the Seller’s obligations under this Agreement.

7. Risk. Purchaser assumes the risk that adverse matters may not have been
revealed by Seller or by Purchaser’s inspections and investigations. Purchaser
is relying solely on Purchaser’s own investigation and upon Borrowers’
representations and warranties and not on any information of any kind provided
by Seller or any officer, agent or representative of Seller, except as expressly
set forth in this Agreement. Purchaser has reviewed all of the financial or
other information that Purchaser believes to be necessary to enable Purchaser to
make an independent, informed judgment with respect to the creditworthiness of
the Borrower, the value and extent of the collateral for the Loans and the
desirability of purchasing the Loans and the Financing Documents. Seller has no
responsibility or liability for the authenticity, validity, accuracy or
completeness of any financial or other information received by Purchaser
concerning the Borrower of the collateral for the Loans.

8. Laws. This Agreement shall be governed by the laws of the Commonwealth of
Virginia.

9. Final Agreement. This Agreement contains the final and entire agreement and
understanding of the parties, and any terms and conditions not set forth in this
Agreement are not a part of this Agreement, and the understanding of the parties
hereto may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. No variation, modification or change
hereof shall be binding on either party hereto unless set forth in a document
executed by both parties.



--------------------------------------------------------------------------------

10. Rule of Construction The parties acknowledge that each party and its counsel
have reviewed this Agreement, and the parties hereby agree that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any amendments or exhibits hereto.

11. Notices. All notices, requests and demands to or upon the parties to this
Agreement shall be in writing and shall be deemed to have been given or made
when delivered by hand on a business day, or two (2) days after the date when
deposited in the mail, postage prepaid by registered or certified mail, return
receipt requested, or when sent by overnight courier, on the business day next
following the day on which the notice is delivered to such overnight courier,
addressed as follows:

 

Purchaser:   API Cryptek Inc.   2200 Smithtown Ave.   Ronkonkoma, NY 11779  
Attention:   Steve Pudles with a copy to   API Cryptek Inc.   2300 Yonge Street
  Suite 1710   Toronto, Ontario M4P 1E4 Canada.   Attention:   Phil Dezwirek
with a copy to:   Barnes & Thornburg LLP   One North Wacker Drive, Suite 4400  
Chicago, Illinois 60606   Attention:   J. Eric Guth, Esquire Seller:   Wachovia
Bank, National Association   1753 Pinnacle Drive, Third Floor   Mail Stop VA1936
  McLean, Virginia 22102   Attention:   J. Kent Thompson, Senior Vice President
with a copy to:   Troutman Sanders LLP   1660 International Drive, Suite 600  
McLean, Virginia 22102   Attention:   Richard M. Pollak, Esquire

By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any business day.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed under seal and shall be
deemed to be effective as of the date first written above.

 

Seller: WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ J. Kent Thompson

Name:   J. Kent Thompson Title:   Senior Vice President WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA) By:  

/s/ Carmela Massari

Name:   Carmela Massari Title:   First Vice President Purchaser: API CRYPTEK
INC. By:  

/s/ Stephen Pudles

Name:   Stephen Pudles Title:   CEO

[Signature Page to Loan Purchase Agreement]